FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


VITALY IVANOVICH SMAGIN,                 No. 21-55537
               Plaintiff-Appellant,
                                           D.C. No.
                 v.                     2:20-cv-11236-
                                          RGK-PLA
ASHOT YEGIAZARYAN, AKA Ashot
Egiazaryan, an individual;
COMPAGNIE MONÉGASQUE DE                    OPINION
BANQUE, AKA CMB Bank;
NATALIA DOZORTSEVA, an
individual; ARTEM EGIAZARYAN, an
individual; VITALY GOGOKHIA, an
individual; MURIELLE JOUNIAUX, an
individual; RATNIKOV EVGENY
NIKOLAEVICH, an individual;
PRESTIGE TRUST COMPANY, LTD.; H.
EDWARD RYALS, an individual;
ALEXIS GASTON THIELEN, an
individual; STEPHAN YEGIAZARYAN,
AKA Stephan Egiazarian, an
individual; SUREN YEGIAZARYAN,
AKA Suren Egiazaryian, an
individual,
               Defendants-Appellees.

      Appeal from the United States District Court
         for the Central District of California
      R. Gary Klausner, District Judge, Presiding
2                   SMAGIN V. YEGIAZARYAN

             Argued and Submitted April 6, 2022
                    Pasadena, California

                       Filed June 10, 2022

 Before: Mary M. Schroeder and Susan P. Graber, Circuit
   Judges, and Stephen M. McNamee, * District Judge.

                    Opinion by Judge Graber


                          SUMMARY **


                               RICO

    The panel reversed the district court’s dismissal, for lack
of statutory standing, of a civil action under the Racketeer
Influenced and Corrupt Organizations Act and remanded for
further proceedings.

    Plaintiff Vitaly Smagin, a Russian citizen who resides in
Russia, filed a civil RICO suit against Ashot Yegiazaryan, a
Russian citizen who resides in California, and eleven other
defendants. After securing a foreign arbitration award
against Ashot, Smagin obtained a judgment from a United
States district court confirming the award and giving Smagin
the rights to execute on that judgment in California and to
pursue discovery. Smagin alleged that defendants engaged

    *
      The Honorable Stephen M. McNamee, United States District
Judge for the District of Arizona, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
                 SMAGIN V. YEGIAZARYAN                      3

in illegal activity, in violation of RICO, to thwart the
execution of that California judgment.

    Consistent with the Second and Third Circuits, but
disagreeing with the Seventh Circuit’s residency-based test
for domestic injuries involving intangible property, the panel
held that the alleged injuries to a judgment obtained by
Smagin from a United States district court in California were
domestic injuries to property such that Smagin had statutory
standing under RICO. The panel concluded that, for
purposes of standing under RICO, the California judgment
existed as property in California because the rights that it
provided to Smagin existed only in California. In addition,
much of the conduct underlying the alleged injury occurred
in, or was targeted at, California.


                        COUNSEL

Alexander D. Burch (argued), Baker & McKenzie LLP,
Houston, Texas; Barry J. Thompson, Baker & McKenzie
LLP, Los Angeles, California; Nicholas O. Kennedy, Baker
& McKenzie LLP, Dallas, Texas; for Plaintiff-Appellant.

Michael C. Tu (argued) and Peter J. Brody, Cooley LLP,
Santa Monica, California, for Defendant-Appellee
Compagnie Monégasque de Banque.

David J. Stein (argued), Masuda Funai Eifert & Mitchell
Ltd., Chicago, Illinois; Asa Markel, Masuda Funai Eifert &
Mitchell Ltd., Torrance, California; for Defendant-Appellee
Alexis Gaston Thielen.

Ashot Yegiazaryan (argued), Beverly Hills, California,
pro se Defendant-Appellee.
4                   SMAGIN V. YEGIAZARYAN

                            OPINION

GRABER, Circuit Judge:

    Plaintiff Vitaly Smagin, a Russian citizen who resides in
Russia, filed a civil suit under the Racketeer Influenced and
Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961–
68, against Defendant Ashot Yegiazaryan (“Ashot”), a
Russian citizen who resides in California, and eleven other
defendants. 1 After securing a foreign arbitration award
against Ashot, Plaintiff obtained a judgment from a United
States district court confirming the award and giving
Plaintiff the rights to execute on that judgment in California
and to pursue discovery. Plaintiff alleges that Defendants
engaged in illegal activity, in violation of RICO, to thwart
the execution of that California judgment. On appeal, we are
asked to decide whether the alleged injuries to a judgment
obtained by Plaintiff from a United States district court in
California are domestic injuries such that Plaintiff has
statutory standing under RICO. We conclude that Plaintiff
alleges a domestic injury, reverse the district court’s
dismissal of the complaint, and remand for further
proceedings.

                         BACKGROUND

    Plaintiff’s allegations span decades and continents. As
alleged, the chief architect of Plaintiff’s woes is Defendant

    1
       Plaintiff asserts that the alleged RICO enterprise comprised
(1) Compagnie Monegasque De Banque (“CMB Bank”); (2) Ashot
Yegiazaryan; (3) Suren Yegiazaryan; (4) Artem Yegiazaryan;
(5) Stephan Yegiazaryan; (6) Natalia Dozortseva; (8) Murielle Jouniaux;
(9) Alexis Gaston Thielen; (10) Ratnikov Evgeny Nikolaevich; (11) H.
Edward Ryals; and (12) Prestige Trust Company, Ltd. For simplicity,
we will refer to Defendant Ashot Yegiazaryan as Ashot.
                 SMAGIN V. YEGIAZARYAN                       5

Ashot Yegiazaryan. Between 2003 and 2009, Ashot and
others used a series of fraudulent transactions to steal
Plaintiff’s shares in a joint real estate investment in Moscow,
Russia. In 2010, Russian authorities criminally indicted
Defendants Ashot and Artem Yegiazaryan in Russia for that
fraud. The pair fled to California. They now live in Beverly
Hills, in a home owned by Ashot’s cousin, Defendant Suren
Yegiazaryan.

    Also in 2010, Plaintiff commenced arbitration
proceedings in London, U.K., against Ashot for his alleged
fraudulent actions and for his attempts to conceal the fraud.
In November 2014, the arbitration panel rendered a final
award in Plaintiff’s favor and against Ashot in the amount of
$84 million (“London Award”).

    Plaintiff then filed an enforcement action in the Central
District of California to confirm and enforce the London
Award against Ashot. In December 2014, a district judge
confirmed the London Award and entered a judgment
against Ashot under Federal Rule of Civil Procedure 58
(“California Judgment”). The district judge entered the
California Judgment pursuant to the New York Convention,
also known as the Convention on the Recognition and
Enforcement of Foreign Arbitral Awards. The Federal
Arbitration Act provides that the New York Convention is
enforceable in the United States and that federal district
courts have original jurisdiction of actions falling under the
Convention. 9 U.S.C. §§ 201–209; China Nat’l Metal
Prods. Imp./Exp. Co. v. Apex Digit., Inc., 379 F.3d 796, 799
(9th Cir. 2004).

   On December 23, 2014, the district court entered a
temporary protective order freezing Ashot’s assets in
California. That order specifically referenced assets that
Ashot may receive in the future, related to an arbitration
6                SMAGIN V. YEGIAZARYAN

dispute between Ashot and Suleymon Kerimov. In February
2015, that temporary order was converted into a preliminary
injunction with the same terms.

    In May 2015, Ashot settled the arbitration dispute
against Suleymon Kerimov for $198 Million (“Kerimov
Award”). Plaintiff alleges in this action that, in order to
avoid using these funds to pay the London Award, which
also would satisfy the California Judgment, Ashot “create[d]
a web of offshore entities and a complex ownership structure
to secret the Kerimov Award settlement proceeds and avoid
[the district] court’s reach.”

    Many of the alleged components of Ashot’s scheme
occurred outside the United States. For example, Plaintiff
alleges that Ashot received the Kerimov Award through his
attorneys in London; established a trust in Lichtenstein to
hold proceeds from the Kerimov Award (“the Alpha Trust”);
purchased a business incorporated in Nevis to create
additional layers of complexity; established a bank account
in Monaco with Defendant CMB Bank for that Nevis
corporation; and then moved the funds from the Alpha Trust
to that bank account.

    But Plaintiff also alleges numerous RICO activities
involving domestic entities and property in the United
States. For example, Plaintiff alleges that, as a part of
keeping the settlement proceeds out of the California district
court’s reach, Ashot, with the help of others, developed a
scheme to hide assets in the United States by using shell
companies owned by Suren and other members of the
Yegiazaryan family. The shell companies included Clear
Voices, Inc., a Nevada company “created by Suren
Yegiazaryan, but controlled by Ashot Yegiazaryan, for the
purpose of sheltering Ashot Yegiazaryan’s U.S. assets from
his creditors.”
                  SMAGIN V. YEGIAZARYAN                        7

    Plaintiff also alleges that Ashot schemed to have
associates file fraudulent claims against him in foreign
jurisdictions so that they could obtain sham judgments that
were designed to compete with the California Judgment. On
April 1, 2020, the district court issued an order stating that
Ashot, Defendant Suren Yegiazaryan, and others acting on
behalf of Ashot “must immediately cease all actions in Nevis
or any other jurisdiction that would prevent, hinder, or delay
[Plaintiff’s] ability to collect on the assets of the Alpha Trust
pursuant to the current and forthcoming orders of the
Liechtenstein Court or this Court.” On July 9, 2020, the
district court issued another order that prohibited Ashot from
making further modifications to the Alpha Trust or to the
administration of the bank account opened with CMB Bank
without first obtaining court approval. On September 16,
2020, the district court found Ashot in contempt for violating
the previous two orders.

    Plaintiff further alleges that, in an attempt to avoid
following the district court’s orders, Ashot submitted to the
district court in California a doctor’s note that Plaintiff
believed to be forged. Plaintiff alleges that, when Plaintiff
attempted to depose the California doctor who wrote the
note, Ashot used “intimidation, threats, or corrupt
persuasion” to influence the doctor to avoid service of the
subpoena so as to prevent her from providing evidence to the
district court.

    On December 11, 2020, Plaintiff filed his complaint in
this case. The complaint contains two claims against all
Defendants: (1) a substantive RICO claim of participating
in a criminal enterprise in violation of 18 U.S.C. § 1962(c)
and (2) a RICO conspiracy claim of conspiring to participate
in a criminal enterprise in violation of 18 U.S.C. § 1962(d).
Plaintiff alleges that Defendants’ illegal conduct has harmed
8                 SMAGIN V. YEGIAZARYAN

his property, namely, the California Judgment, through the
delay and loss of opportunity to execute on the judgment.
On May 5, 2021, the district court dismissed the complaint
on the ground that Plaintiff “fail[ed] to adequately plead a
domestic injury in support of his two RICO claims.”

    Plaintiff timely appeals.

                 STANDARD OF REVIEW

   We review de novo a district court’s dismissal of a
complaint for failure to plead statutory standing. Cetacean
Cmty. v. Bush, 386 F.3d 1169, 1173 (9th Cir. 2004). We
accept as true all well-pleaded facts in the complaint and
draw all reasonable inferences in Plaintiff’s favor. Brown v.
Elec. Arts, Inc., 724 F.3d 1235, 1247–48 (9th Cir. 2013).

                        DISCUSSION

    RICO provides a private right of action for persons
pursuing civil remedies. Specifically, “[a]ny person injured
in his business or property by reason of a violation of section
1962 of this chapter may sue [] in any appropriate United
States district court . . . .” 18 U.S.C. § 1964(c). To have
statutory standing, “a civil RICO plaintiff must show:
(1) that his alleged harm qualifies as injury to his business or
property; and (2) that his harm was by reason of the RICO
violation, which requires the plaintiff to establish proximate
causation.” Just Film, Inc. v. Buono, 847 F.3d 1108, 1118–
19 (9th Cir. 2017) (quoting Canyon Cnty. v. Syngenta Seeds,
Inc., 519 F.3d 969, 972 (9th Cir. 2008)) (internal quotation
marks omitted).

    In RJR Nabisco, Inc. v. Eur. Cmty., 579 U.S. 325, 346
(2016), the Supreme Court held that there is an additional
standing requirement for the alleged harm to business or
                 SMAGIN V. YEGIAZARYAN                       9

property. The Court explained that, although RICO may
have some extraterritorial effects, the statute’s private right
of action does not overcome the presumption against
extraterritoriality. “A private RICO plaintiff therefore must
allege and prove a domestic injury to its business or
property.” Id. The Court offered no further explanation of
what constitutes a domestic injury. See id. at 354 (“The
application of this rule in any given case will not always be
self-evident, as disputes may arise as to whether a particular
alleged injury is ‘foreign’ or ‘domestic.’ But we need not
concern ourselves with that question in this case.”).

    “A judgment is property . . . .” Kingvision Pay-Per-
View Ltd. v. Lake Alice Bar, 168 F.3d 347, 352 (9th Cir.
1999). It provides legal rights to a judgment creditor,
including the right to have the judgment enforced by a writ
of execution in a manner that “accord[s] with the procedure
of the state where the court is located” and the right to
“obtain discovery from any person—including the judgment
debtor—as provided in these rules or by the procedure of the
state where the court is located.” Fed. R. Civ. P. 69(a); see
also JUDGMENT CREDITOR, Black’s Law Dictionary
(11th ed. 2019) (“A person having a legal right to enforce
execution of a judgment for a specific sum of money.”);
Restatement (Second) of Judgments § 18 cmt. c (1982) (“A
judgment for the plaintiff awarding him a sum of money
creates a debt in that amount in his favor. He may maintain
proceedings by way of execution for enforcement of the
judgment.”).

    The nature of a domestic judgment is unaffected by the
fact that it confirms a foreign arbitration award. Once a
foreign arbitration award is confirmed by a federal district
court under the New York Convention, “the judgment has
the same force and effect of a judgment in a civil action and
10                SMAGIN V. YEGIAZARYAN

may be enforced by the means available to enforce any other
judgment.” Ministry of Def. & Support for the Armed Forces
of the Islamic Republic of Iran v. Cubic Def. Sys., Inc.,
665 F.3d 1091, 1094 n.1 (9th Cir. 2011).

     The key question, then, is where the California Judgment
exists as property. We have previously concluded that “the
location of intangible property varies depending on the
purpose to be served” by that property. See Off. Depot Inc.
v. Zuccarini, 596 F.3d 696, 702 (9th Cir. 2010) (noting that
“attaching a situs to intangible property is necessarily a legal
fiction; therefore, the selection of a situs for intangibles must
be context-specific, embodying a common-sense appraisal
of the requirements of justice and convenience in particular
conditions.” (internal quotation marks omitted)).

    We conclude that, for purposes of standing under RICO,
the California Judgment exists as property in California. The
rights that the California Judgment provides to Plaintiff exist
only in California, the place where he can obtain a writ of
execution against or obtain discovery from Ashot. Indeed,
Plaintiff obtained the judgment in California precisely
because Ashot resides in California, and that is where
Plaintiff desires to exercise the rights conferred by the
California Judgment. It would make no sense to conclude
that the California Judgment exists as property in Russia,
because the judgment grants no rights whatsoever to Plaintiff
in Russia.

   Our conclusion is bolstered by the fact that much of the
conduct underlying the alleged injury also occurred in, or
was targeted at, California. As noted, Plaintiff alleges that
Defendants corruptly and illegally prevented him from
executing the judgment by, among other things, filing false
documents in the California court; intimidating a witness
who resides in California; and directing, from California, a
                 SMAGIN V. YEGIAZARYAN                     11

scheme to funnel millions of dollars into the United States
through various companies, including a U.S.-based company
that Ashot effectively controlled. Plaintiff also alleges that
Ashot had associates file fraudulent claims against him in
various jurisdictions in order to obtain sham judgments that
were designed to compete with the California Judgment.
Those alleged illegal acts were designed to subvert
Plaintiff’s rights that are executable in California.
Accordingly, the alleged harm to Plaintiff’s rights under the
California Judgment constitutes a domestic injury.

    Our conclusion comports with our prior case law. We
have discussed domestic injuries under RICO only once in
the years since the Supreme Court issued RJR Nabisco. In
City of Almaty v. Khrapunov, 956 F.3d 1129, 1130–31 (9th
Cir. 2020), the plaintiff, a city in Kazakhstan, alleged that
the defendants, citizens of Kazakhstan who resided in
California, violated RICO by rigging auctions of public
properties in Kazakhstan and then laundering money into
property in the United States. The plaintiff asserted that its
alleged domestic injury was the city’s voluntary expenditure
of funds to track down the stolen property, which was now
in the United States. Id. at 1132. We concluded that this
alleged injury was not an independent harm, but “a mere
downstream effect of the Khrapunovs’ initial theft.” Id. at
1133. Because the voluntary expenditure of funds was only
a consequential damage of the initial theft suffered in
Kazakhstan, it was not causally connected to the predicate
act of money laundering. Id. at 1134. We held that,
accordingly, the plaintiff had “fail[ed] to state a cognizable
injury at all.” Id. Importantly, we noted that the plaintiff
was not left without recourse in the United States: The city
could “obtain[] a legal judgment anywhere in the world
against Defendants,” and then it “could bring that judgment
to the United States and execute it against any of
12                SMAGIN V. YEGIAZARYAN

Defendants’ assets for the full amount of the money owed.”
Id. at 1133.

    Here, Plaintiff has done exactly what we suggested the
plaintiff could do in City of Almaty—he obtained a legal
judgment and brought it to the United States to execute it
against the Defendants’ assets. In so doing, Plaintiff
obtained domestic property in the United States—a
judgment issued by a United States district court, conferring
rights that Plaintiff can exercise in California. Plaintiff now
alleges that Defendants engaged in RICO-violating activity
(much of it in the United States) that harmed that property.
Accordingly, Plaintiff has alleged an injury that is both
cognizable and domestic.

    Our decision is also consistent with the approaches taken
by the Second and Third Circuits after RJR Nabisco. We
part ways, however, with the Seventh Circuit, which has
adopted a rigid, residency-based test for domestic injuries
involving intangible property.

    In Bascuñán v. Elsaca, 874 F.3d 806, 809 (2d Cir. 2017),
a citizen and resident of Chile brought a civil RICO action
against another citizen and resident of Chile. The plaintiff
alleged that the defendant had fraudulently stolen
$64 million from the plaintiff through four separate
schemes. Id. at 811. The district court dismissed the case
because the plaintiff had failed to allege a domestic injury.
Id. at 813. Because the plaintiff resided in Chile, the district
court reasoned, any economic loss he suffered had occurred
in Chile. Id. at 814. The Second Circuit reversed the
dismissal, concluding that the plaintiff had alleged a
                     SMAGIN V. YEGIAZARYAN                              13

domestic injury. 2 The court reasoned that “us[ing] bank
accounts located within the United States to facilitate or
conceal the theft of property located outside of the United
States, on its own, does not establish that a civil RICO
plaintiff has suffered a domestic injury.” Id. at 824. But
when a plaintiff alleges that a defendant misappropriated
“tangible property located in the United States . . . even if the
owner of the property resides abroad,” the plaintiff has
alleged a domestic injury. Id. at 824–25. 3

    The Second Circuit limited its holding to tangible
property, leaving for another day the question of when an
injury to intangible property is domestic. Id. at 814 (“At a
minimum, when a foreign plaintiff maintains tangible
property in the United States, the misappropriation of that
property constitutes a domestic injury.”). But here, as in
Bascuñán, Plaintiff’s allegations go beyond Defendants’ use
of the United States’ financial system to hide property
located outside the United States. Although Plaintiff alleges,
among other things, that Defendants hid assets by moving
them through shell companies in the United States, his

    2
      The Bascuñán court concluded that there were four distinct RICO
schemes alleged in the complaint and that two of those schemes, as
pleaded by the plaintiff, involved a domestic injury. Bascuñán, 874 F.3d
at 811, 824. Nevertheless, it reversed the district court’s dismissal of the
complaint in its entirety because the district court had “erred in
dismissing Bascuñán’s Amended Complaint on the grounds that he
alleged only foreign injuries.” Id. at 824 (emphasis added).

    3
       After reversal and remand, the plaintiffs in Bascuñán filed a second
amended complaint, the district court dismissed the second amended
complaint, and the plaintiffs appealed. Bascuñán v. Elsaca (Bascuñán
II), 927 F.3d 108 (2d Cir. 2019). The Second Circuit again reversed the
district court’s dismissal, concluding that, with one exception, “each of
the injuries alleged in the [second amended complaint] . . . calls for a
domestic application of civil RICO.” Id. at 120.
14                SMAGIN V. YEGIAZARYAN

central allegation is that those predicate acts injured his right
to seek property in California from a California resident
under the California Judgment. Accordingly, we see no
conflict between our holding and that of Bascuñán.

    In Humphrey v. GlaxoSmithKline PLC, 905 F.3d 694,
696 (3d Cir. 2018), the plaintiffs, who resided in China and
owned a business in China, filed RICO claims against a
multinational company with offices in the United States and
England. They alleged that the defendants had “engaged in
widespread bribery in China in order to obtain improper
commercial advantages” and that the defendants’ corrupt
dealing in China eventually led to the plaintiffs’ being
imprisoned by Chinese authorities. Id. at 696–97. The
district court dismissed the RICO claims because the
plaintiffs failed to allege a domestic injury: “Plaintiffs’
business was in China, their only offices were in China, no
work was done outside of China, Plaintiffs resided in China,
and . . . any destruction of Plaintiffs’ business occurred
while Plaintiffs were imprisoned in China by Chinese
authorities.” Id. at 697–98.

   The Third Circuit affirmed, adopting a “standard that is
not susceptible to mechanical application” and by which
“few answers will be written in black or white.” Id. at 707–
08 (internal quotation marks omitted). The inquiry would
“ordinarily include consideration of multiple factors that
vary from case to case.” Id. at 701.

            Whether an alleged injury to an
        intangible interest was suffered domestically
        is a particularly fact-sensitive question
        requiring consideration of multiple factors.
        These include, but are not limited to, where
        the injury itself arose; the location of the
        plaintiff’s residence or principal place of
                  SMAGIN V. YEGIAZARYAN                       15

        business; where any alleged services were
        provided; where the plaintiff received or
        expected to receive the benefits associated
        with providing such services; where any
        relevant business agreements were entered
        into and the laws binding such agreements;
        and the location of the activities giving rise to
        the underlying dispute.

Id. at 707. In addition to noting that its list of factors is not
exhaustive, the Third Circuit explained that “the applicable
factors depend on the plaintiff’s allegations; no one factor is
presumptively dispositive.” Id.

    In adopting its standard, the Third Circuit explicitly
rejected a rigid, residency-based rule developed by the
Seventh Circuit. See id. at 708–09 (“Although the ease with
which [the Seventh Circuit’s] bright-line rule can be applied
gives it some surface appeal, we resist the temptation to
adopt it as the law of this circuit.”) In Armada (Sing.) PTE
Ltd. v. Amcol Int’l Corp., 885 F.3d 1090, 1091 (7th Cir.
2018), a Singaporean shipping company brought RICO
claims against defendants who resided in Illinois and India.
As in this case, the plaintiff alleged that the defendants had
attempted to thwart a judgment issued by a United States
district court that confirmed a foreign arbitration award. Id.
at 1092. The Seventh Circuit affirmed the district court’s
dismissal of the case after concluding that the plaintiff had
failed to allege a domestic injury. Id. at 1095. It
distinguished Bascuñán on the ground that a judgment,
unlike the assets at issue in Bascuñán, is “intangible
property.” Id. at 1094. The Seventh Circuit then concluded
that “a party experiences or sustains injuries to its intangible
property at its residence.” Id. Because the plaintiff was a
foreign corporation, any injury to its intangible property,
16                SMAGIN V. YEGIAZARYAN

even if that property is a judgment issued by a United States
district court, is a foreign injury. Id. at 1095.

    We agree with the Third Circuit that the Seventh
Circuit’s residency test does not align with RJR Nabisco.
The Armada test strays from the Supreme Court’s decision
in two ways. First, the test makes the location of the plaintiff
dispositive, when the Supreme Court stated that it is the
location of the injury that is relevant to standing. RJR
Nabisco, 579 U.S. at 346. Second, the Seventh Circuit’s test
effectively truncates the standing requirement set forth in
RJR Nabisco if the harm is to intangible property. Rather
than asking whether a plaintiff alleges “a domestic injury to
its business or property,” as the Supreme Court described,
id. (emphasis omitted and added), the Seventh Circuit
requires that a plaintiff allege a domestic injury to its
business only, with the location of that business defined by
the plaintiff’s residence.

    We also agree with the Third Circuit that determining
whether a plaintiff has alleged a domestic injury is a context-
specific inquiry that turns largely on the particular facts
alleged in a complaint. Even though few, if any, of the listed
factors in Humphrey are relevant here, as this case does not
concern corrupt dealings between competitors, we see no
conflict between the Third Circuit’s ruling in Humphrey and
our conclusion that Plaintiff has alleged a domestic injury.

    Finally, we note that, in holding that Plaintiff alleges a
domestic injury, we express no view on the merits of
Plaintiff’s claims. Nor do we assess whether the district court
has jurisdiction over all parties in the action or whether
Plaintiff has sufficiently alleged proximate causation for
each Defendant, Just Film, Inc., 847 F.3d at 1118–19. We
                 SMAGIN V. YEGIAZARYAN                    17

hold only that Plaintiff’s well-pleaded allegations include a
domestic injury.

   REVERSED         AND      REMANDED         for    further
proceedings.